859 F.2d 150Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Harold L. PLESS, Sr., Plaintiff-Appellant,v.Jack MOORE, Mark Hawkins, Dennis Andrade, Detective, ButchArthur, Detective, Randell Cook, Barry Lea, WaynePegram, Defendants-Appellees.
No. 87-7697.
United States Court of Appeals, Fourth Circuit.
Submitted July 21, 1988.Decided Sept. 12, 1988.

Harold L. Pless, Sr., appellant pro se.
William McBlief, James G. Murphy, Guy F. Driver, Jr.  (Womble, Carlyle, Sandridge & Rice) for appellees Moore, Andrade, Arthur, and Cook.
Charles Hamilton Hobgood, Ellen Bradshaw Scouten, Office of Attorney General of North Carolina, for appellees Hawkins, Lea, and Pegram.
Before DONALD RUSSELL and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Harold L. Pless, Sr. appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion adopting the findings and recommendations of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Pless v. Moore, CA-85-1402-S (M.D.N.C. Aug. 31, 1987).


2
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
AFFIRMED.